Citation Nr: 1721283	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection of ischemic heart disease, to include as due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney



INTRODUCTION

The Veteran served on active duty from July 1956 to December 1977.  The Veteran died in 2015 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO), denying service connection of coronary artery disease, status post coronary artery bypass grafting.  The Veteran died during the pendency of this claim, and the RO substituted the Appellant, as surviving spouse, in an August 2015 determination.  In January 2016, the Board remanded this matter for further development and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this matter in January 2016 in order to determine whether the Veteran set foot in the Republic of Vietnam while serving aboard the USS Sea Fox from January 15, 1964, to April 19, 1965.  In August 2016, the Joint Services Records Research Center (JSSRC) reported that the command history for the USS Sea Fox was not maintained by the Naval History and Heritage Command and that a review of the general ships history did not document that the ship docked, transited inland waterways or that ship's personnel stepped foot in the Republic of Vietnam.  

Pursuant to the AOJ's request for copies of the July 1964 deck log of the USS Sea Fox to show if  it operated in Vietnam waters, in a March 2017 letter the National Archives and Records Administration indicated that it did a review of the submarine's deck log and reported it had no new information to provide.  The National Archives recommend that a request be filed with the Chief of Naval Operations for submarine patrol reports held by the National Maritime Intelligence and Integration Office.  It was noted that only a few of the Basic Mission Reports are available from the Cold War and it was possible that such a report no longer existed.  The National Archives noted that the Chief of Naval Operations and not NMII should be contacted for such a request.  There is no indication that the AOJ followed up with this recommendation and therefore further investigation is warranted. 

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the March 2017 letter from the National Achieves, contact the Department of the Navy- Office of the Chief of Naval Operations for submarine patrol reports held by the National Maritime Intelligence and Integration Office to determine whether the Veteran set foot in the Republic of Vietnam while stationed aboard the USS Sea Fox from January 15, 1964, to April 19, 1965.

Efforts to obtain this evidence can only end if it can be concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as when the records custodian advises that the requested records do not exist or the custodian does not have them.

2. After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant  and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




